DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1, 4, 7, 8, 10, 12, 14, 24, 30, 33-35, 40, 43, 45, 46, 53-59, 61-63, 65, 68-76, 78, 79, 83, 85, 86, 91, 92, 94, and 98-104 are currently pending in this application.
Claim Objections
	Claims 1 and 94 have been amended in order to overcome the objections. Therefore, the objections to claims 1 and 94 have been withdrawn.
Double Patenting
	Claims 1 and 94 have been amended in order to overcome the rejections under the grounds of nonstatutory double patenting. Therefore, the rejections to claims 1 and 94 under the grounds of nonstatutory double patenting have been withdrawn.
Allowable Subject Matter
Claims 1, 4, 7, 8, 10, 12, 14, 24, 30, 33-35, 40, 43, 45, 46, 53-59, 61-63, 65, 68-76, 78, 79, 83, 85, 86, 91, 92, 94, and 98-104 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a detection system for detecting a flying object in an airspace comprising: a plurality of first imagers that are fixably positioned in each of a plurality of distinct alignment directions, each of the plurality of first imagers having a wide field of view for detecting a moving object, wherein the plurality of first imagers are arranged in a spatial configuration to provide from the plurality of alignment directions a substantially complete hemispherical coverage; a plurality of second imagers each having a high zoom, wherein the plurality of second imagers is a stereo imager; a positioner operably connected to the stereo imager for positioning the stereo imager to image the moving object detected by the plurality of first imagers, wherein the positioner moves an alignment direction of the stereo imager based on an output from at least one of the plurality of first imagers without moving any of the plurality of first imagers; a processor operably connected to receive image data from the plurality of first imagers, the plurality of second imagers, or both to identify the moving object that is an artificially-constructed flying object or a flying avian based on said image data; wherein the plurality of first imagers arranged in the plurality of distinct alignment directions provides full 3600 and the substantially complete hemispherical coverage for detection of the moving object in any direction relative to the detection system.
Further, the claimed invention includes a detection system for detecting a flying object in an airspace comprising: a plurality of first imagers that are fixably positioned in each of a plurality of distinct alignment directions, each having a wide field of view for detecting a moving object, wherein the plurality of distinct alignment directions covers all approaches to the detection system; a stereo imager comprising a pair of second imagers each independently having a high zoom; a positioner operably connected to the stereo imager for positioning said stereo imager to image said moving object detected by the plurality of first imagers, wherein the positioner moves an alignment direction of the stereo imager based on an output from the first imagers without moving any of the plurality of first imagers; and a processor operably connected to receive image data from said plurality of first imagers, said stereo imager, or both and to determine a position and trajectory of said moving object, thereby identifying a moving object that is a flying avian or an artificially-constructed object based on image data from the plurality of first imagers, the stereo imager, or both the plurality of first imagers and the stereo imager.
Further, the claimed invention includes a detection system for detecting a flying object in an airspace surrounding a wind turbine comprising: a plurality of imaging systems, each imaging system comprising: a plurality of first imagers that are fixably positioned in each of a plurality of distinct alignment directions, each of the first imagers having a wide field of view for detecting a moving object, wherein the plurality of first imagers are arranged in a spatial configuration to provide from the plurality of alignment directions a substantially complete hemispherical coverage; a plurality of second imagers, each having a high zoom, wherein the second imager is a stereo imager; wherein the plurality of first imagers and the plurality of second imagers determines a position and a trajectory of a flying object in the airspace; a positioner operably connected to the stereo imager for positioning the stereo imager to image the moving object detected by the plurality of first imagers, wherein the positioner moves an alignment direction10 of 24Appl. No. 16/283,526 337315: 84-14A USResponse dated June 6, 2022 Reply to Office Action of December 6, 2021of the stereo imager based on an output from the first imagers without moving any of the plurality of first imagers; a processor operably connected to receive image data from any of the plurality of first imagers, the plurality of second imagers, or both, and to identify the moving object that is a flying avian or an artificially-constructed flying object based on said image data; wherein the plurality of first imagers are positioned relative to each other to provide substantially complete hemispherical coverage of said airspace surrounding the wind turbine; and a controller that receives output from the processor, the controller operably connected to the wind turbine for decreasing or stopping wind turbine blades for a flying object identified as at risk of otherwise striking a moving blade of the wind turbine.
Salivar et al. (Hereafter, “Salivar”) [US 2006/0028548 A1] discloses a method for correlating views of two or more video camera systems includes obtaining a plurality of data point coordinate sets to represent relative positioning between the camera systems and data point objects in the environment [See Salivar, Abstract]. The views may be correlated through Interpolation or extrapolation using the obtained data point coordinate sets [See Salivar, Abstract]. Devices such as lasers may also be used to correlate views of two or more video camera systems [See Salivar, Abstract].
Wren et al. (Hereafter, “Wren”) [US 2006/0284971 A1] discloses a method and apparatus acquires images of a scene with an omni-directional imager and a pan-tilt-zoom imager [See Wren, Abstract]. A relationship between pixels in the input image and locations in the scene is expressed in terms of polar coordinates [See Wren, Abstract]. An event is detected in the input images and the omni-directional pan-tilt-zoom camera is directed at the event in the scene using the relationship expressed in the polar coordinates [See Wren, Abstract].
Conard et al. (Hereafter, “Conard”) [US 2014/0313345 A1] discloses a system for visually identifying a flying object includes a detection subsystem, a visual inspection subsystem, and an identification processor [See Conrad, Abstract]. The detection subsystem is configured to detect the location of one or more flying objects within an area, and includes at least one of radar, lidar, and visual detection [See Conrad, Abstract]. The visual inspection subsystem is configured to visually inspect an object of interest selected from the one or more detected flying objects [See Conrad, Abstract]. The visual inspection subsystem includes a camera having a field of view, a positioning system, and an image processor [See Conrad, Abstract]. The positioning system is configured to support the camera and controllably articulate the field of view to track the object of interest [See Conrad, Abstract]. Finally, the processor is configured to receive one or more images from the visual inspection subsystem, and identify a characteristic of the object of interest from the one or more images [See Conrad, Abstract].
Kim et al. (Hereafter, “Kim”) [US 2011/0144829 A1] discloses a bird countermeasure system [See Kim, Abstract]. The bird countermeasure system includes a bird countermeasure robot configured to be operated through a remote command while patrolling or moving in an area adjacent to a runway or taxiway along which airplanes take off, land or taxi so as to approach the runway or taxiway or to detect or repel birds located close to the runway or taxiway [See Kim, Abstract].
Therefore, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482